Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges applicant’s amendments to claims 1 and 13.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2022 has been entered.
Response to Arguments
Applicants’ arguments filed on 12/09/2021 have been fully considered but they are not persuasive.

With respect to applicant’s arguments regarding claims 1-14, the examiner respectfully notes that the prior art, including Onderka et al. (US 5062668 A), Pizzato et al. (WO-2015155744-A1), and Cornelis Brakband (WO 2013068036 A1), met all of the limitations claimed in the amendment claims filed on 12/09/2021.

The prior art, including Pizzato et al. (WO-2015155744-A1), teaches a first and second communication element which work jointly with different types of switching means and is not limited to the switching unit Pizzato et al. (WO-2015155744-A1). Furthermore, the prior art Pizzato et al., discloses that the “The communication elements 6, 7 may also be designed in an identical or technically equivalent manner so as to define a Tag/RFID coupling”. Moreover, the prior art Pizzato et al., discloses that the “safety switch 1 may be provided with a lock mechanism housed in the switching unit 2 and adapted to operate on the actuating means 5 to hold/drop them selectively with respect to the switching unit 2 after the opening/closing of the power supply circuit by the switching means”. Additionally, the prior art Pizzato et al., discloses “to allow the starting of the system only with the access in closed condition and to stop in a substantially immediate way the operation of the machine or plant in case of opening of a door or closure panel of such access”. And, the prior art Pizzato et al., discloses “the switching means of the electronic type will be programmed to receive information from the first communication element 6 and check if the mutual distance between the two elements 6, 7 is such as to fall in a predetermined range within which the first element 6 is able to discriminate the presence of the operating unit 3 and wherein it could consider the access closed in a safe manner”. Additionally, the prior art Pizzato et al., discloses “a transmitter adapted to send the presence signal to the antenna 6, which will transfer it to the switching means when the transmitter 7 is placed at a predetermined minimum distance, sufficient for considering the protection closed, so as to causing the closing of the power supply circuit of the plant.”

In response to the applicant remark “With regard to Onderka, it should be noted that this document does not have a safety switch with an associated actuator; it is important that the actuator forms a separate and external unit with regard to the safety switch.” The examiner respectfully disagrees and notes that the prior art, including Onderka et al. (US 5062668 A), teaches a “safety lock” with a switching slide 1, a rocker switch 102, and an associated actuator / detent bolt 5 that is mounted to a door and is inserted into the housing opening 4 of the safety lock when the door is locked (as shown in figs 5 Onderka et al.), furthermore, the actuator / detent bolt 5 of the prior art, including Onderka et al. (US 5062668 A), performs the function of the actuator 3 of the instant application (as shown in figs. 1-2C of the instant application). Moreover, the object of the safety lock of Onderka et al. is to provide a safety lock that is “simple construction, reliably performs the most varied safety functions and also substantially withstands safety endangering manipulations”.

Furthermore, the examiner respectfully points out that the prior art, including Pizzato M et al. (WO 2015155744 A1), teaches the switching means of the electronic type will be programmed to receive information from the first communication element 6 and check if the mutual distance between the first (6) and second (7) communication elements is within a predetermined range in which the first communication element 6 is able to discriminate the presence of the operating unit 3 and its centering pin 15 (centering pin 15 of Pizzato et al. resembles the actuator 5 of Onderka et al.) and to consider the access is closed in a safe manner, which supports “monitoring of a latched position” (Figs. 1-6; pg. 3-13 of Pizzato et al.; fig. 5 of Pizzato et al. shows a safely closed access which is the latched position of Onderka et al.).

The examiner respectfully points out that the prior art, including Onderka et al. (US 5062668 A), teaches “an actuator / detent bolt 5 is secured in a latched position” as shown in figs. 5 and 6” and that “space” is not a claimed limitation in the instant application.

The examiner respectfully notes that the invention presented by the prior art, including Pizzato M et al. (WO 2015155744 A1), discloses a safety switch that includes a first and a second communication elements (corresponding to the applicants’ claimed transponder and reader unit) adapted for remote communicating therebetween by means of a presence signal and to allow the switching means to Pizzato et al. are used in combination with the actuator and safety switch of Onderka et al. to satisfy the applicant’s limitations as claimed. The examiner recognizes that obviousness may be established by combining or modifying the teaching of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case it is obvious to combine Onderka et al. with Pizzato et al. to overcomes the drawbacks (such as reliability, safety etc.) of the mechanical safety switches by providing communication elements adapted for remote communication therebetween by means of a presence signal (pg. 3-13).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this 
Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over by Oswald Onderka et al. (US 5062668 A), hereinafter Onderka et al., in view of Pizzato M et al. (WO 2015155744 A1), hereinafter Pizzato et al., 

Regarding claim 1
While Onderka et al. safety switch (Fig. 1; Col. 1, line 13-14) with a latching unit (6), by means of which an associated actuator (5) is held in a latched position (Fig. 6), characterized in that the latching unit has an opening (4) and a blocking element (15), wherein in the latched position, the blocking element projects into the opening and an actuator head (20) rear- engages the actuator that is in the latched position (Fig. 6); that the blocking element is held in the latched position by means of a positioning element (as shown in the annotated figure of fig. 4 below) with a setting force (Col. 6, line 27-30; Col 9. Line 21-31 and line 56-68); and that, when the actuator head is inserted into or removed from the opening, the actuator head pivots the blocking element out against the setting force (Fig. 2, 5 and 6; Col. 7, line 4-19; Col. 9, line 56-68; Col. 10, line 7-15). But Onderka et al. does not teach wherein the latched position of the actuator is monitored by recording signals from a transponder in the actuator with a reader unit of the safety switch, when the actuator is moved into the latched position in the safety switch.

Pizzato et al. teaches by adding a transponder (7) in the actuator and a reader unit (6) in the safety switch to monitor the latched position of the actuator by recording signals from the transponder when the actuator is moved into the latched position in the safety switch [Figs. 1-6; pg. 3-13; Pizzato et al. teaches the switching means of the electronic type will be programmed to receive information from the first communication element 6 and check if the mutual distance between the first (6) and second (7) communication elements is within a predetermined range in which the first communication element 6 is able to discriminate the presence of the operating unit 3 and its centering pin 15 (centering pin 15 of Pizzato et al. resembles the actuator 5 of Onderka et al.) and to consider the access is closed in a safe manner, which supports “monitoring of a latched position” (Figs. 1-6; pg. 3-13 of Pizzato M et al.; fig. 5 of Pizzato et al. shows a safely closed access which is the latched position of Onderka et al.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Onderka et al. by adding a transponder in the actuator and a reader unit in the safety switch to monitor the latched position of the actuator when the actuator is moved into the latched position in the safety switch as disclosed by Pizzato et al. because it is relatively cost-effective, efficient , and safe wireless design that detects, transmits the relative position of the switching and operating units, and allows for locking even when small misalignment is present.

    PNG
    media_image1.png
    709
    992
    media_image1.png
    Greyscale

Regarding claim 2
Onderka et al. as modified above teaches safety switch according to claim 1, characterized in that the blocking element is formed by a latch (15).

Regarding claim 3
Onderka et al. as modified above teaches safety switch according to claim 2, characterized in that the latch, with a lower end (as shown in the annotated figure of fig. 4 above; lower end) is engaged with the positioning element (as shown in the annotated figure of fig. 4 above), and that in the latched position, the upper end of the latch (15) projects into the opening (Figs. 2 and 6), wherein the upper end has a circular edge (25) that is adapted to the contour of the opening (Figs. 2-6).

Regarding claim 4
Onderka et al. as modified above teaches safety switch according to claim 1, characterized in that the positioning element is formed by a rocker (as shown figs. 2-6 and in the annotated figure of fig. 4 above; the positioning element is part of the rocker).
Regarding claim 5

Onderka et al. as modified above teaches safety switch according to claim 4, characterized in that the latch has a bar-shaped rocker element (as shown figs. 2-6 and in the annotated figure of fig. 4 above; the rocker element is a bar shaped formation), wherein at a first longitudinal end (8)of the rocker element a swivel bearing (89) is provided, and wherein, on the underside of the rocker element, a spring (23) that generates the setting force for the blocking element is arranged (Fig. 2, 3, and 6).

Regarding claim 6
Onderka et al. as modified above teaches safety switch according to claim 5, characterized in that the spring abuts a central region of the rocker element on the latter's underside (as shown in 2, 3, and 6 and the annotated figure of fig. 4 above), and that in this region a lower end of the latch (as shown in the annotated figure of fig. 4 above; lower end)  lies on the upper side of the rocker element (as shown in 2-6 and the annotated figure of fig. 4 above).

Regarding claim 7
Onderka et al. as modified above teaches safety switch according to claim 5, characterized in that the setting force is adjusted by pre-tensioning the spring (Col. 6, line 27-30; Col 9. Line 21-31 and, line 56-68).

Regarding claim 8
Onderka et al. as modified above teaches safety switch according to claim 1, characterized in that the geometry of the opening is adapted to the shape of the actuator head (Figs. 1-6; Col. 5, line 7-9), wherein the actuator head is ball-shaped or has an ovate or polygonal cross-section (Figs. 2- 6; Col. 7, line 4-19).

Regarding claim 9
Onderka et al. as modified above teaches safety switch according to claim 1, characterized in that the latching unit is associated with a locking unit (Figs. 7-14; Blocking device) by means of which the blocking element is held in the latched position (Col. 7, line 20-37, Col. 10, line 48-68).

Regarding claim 13
Safety switch arrangement (Fig. 1) with a safety switch (Fig. 1; Col. 1, line 13-14) and an actuator (5) [Fig. 1-2, 5 and 6], wherein the safety switch has a latching unit (6) by means of which the actuator is held in a latched position (Fig. 6), characterized in that the latching unit has an opening (4) and a blocking element (15), wherein in the latched position the blocking element projects into the opening and rear-(20) of the actuator (Fig. 6), which is in the latched position; that the blocking element is held in the latched position by means of a positioning element (as shown in the annotated figure of fig. 4 above) with a setting force (Col. 6, line 27-30; Col 9. Line 21-31 and line 56-68); and that when the actuator head is inserted into or removed from the opening, the actuator head pivots the blocking element out against the setting force (Fig. 2, 5 and 6; Col. 7, line 4-19; Col. 9, line 56-68; Col. 10, line 7-15). But Onderka et al. does not teach wherein the latched position of the actuator is monitored by recording signals from a transponder in the actuator with a reader unit of the safety switch, when the actuator is moved into the latched position in the safety switch.

Pizzato et al. teaches wherein the latched position of the actuator is monitored by recording signals from a transponder (7) in the actuator (3) with a reader unit (6) of the safety switch (1) [Figs. 1-6; pg. 3-13; Pizzato et al. teaches the switching means of the electronic type will be programmed to receive information from the first communication element 6 and check if the mutual distance between the first (6) and second (7) communication elements is within a predetermined range in which the first communication element 6 is able to discriminate the presence of the operating unit 3 and its centering pin 15 (centering pin 15 of Pizzato et al. resembles the actuator 5 of Onderka et al.) and to consider the access is closed in a safe manner, which supports “monitoring of a latched position” (Figs. 1-6; pg. 3-13 of Pizzato M et al.; fig. 5 of Pizzato et al. shows a safely closed access which is the latched position of Onderka et al.).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Onderka et al. by including  monitored by recording signals from a transponder in the actuator with a reader unit of the safety switch as disclosed by Pizzato et al. because it is relatively cost-effective, efficient , and safe wireless design that detects, transmits the relative position of the switching and operating units, and allows for locking even when small misalignment is present.

Regarding claim 14
Onderka et al. as modified above teaches safety switch arrangement according to claim 13, characterized in that the actuator (5) has a base body that is connected to the actuator head (20) by means of a connecting element (94) [as shown the annotated figure of fig. 5].  Wherein the cross-sectional surface of the connecting element is smaller than the cross-sectional surface of the actuator head (as shown the annotated figure of fig. 5 below; Col.7, line 4-19).

    PNG
    media_image2.png
    451
    813
    media_image2.png
    Greyscale

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Oswald Onderka et al. (US 5062668 A), hereinafter Onderka et al., in view of Pizatto M et al. (WO 2015155744 A1), hereinafter Pizzato et al., in further view of Cornelis Brakband (WO 2013068036 A1), hereinafter Brakband et al.

Regarding claim 10, 
Safety switch according to claim 9, characterized in that the locking unit (18) has a hinged armature solenoid that has an electromagnet (20) and an armature (21) that can be pivoted using the a rocker.

While Onderka et al. as modified above teaches safety switch according to claim 9, characterized in that the locking unit, and Onderka et al. as modified above teaches a rocker (as shown figs. 2-6 and in the annotated figure of fig. 4 above; rocker). But Onderka et al. as modified above does not teach has a hinged armature solenoid that has an electromagnet and an armature that can be pivoted using the electromagnet, wherein the armature is brought into a locked position in which the armature blocks a rocker
Brakband et al. teaches has a hinged armature solenoid (As shown in the annotated figure of fig. 5 below) that has an electromagnet (25) and an armature  (26) that is pivoted (40) using the electromagnet, wherein the armature can be brought into a locked position in which the armature blocks the rocker (as shown in figs. 1-5; the hinged armature solenoid is used to lock the bolt 1 in place through the pivoting armature 26 representing the first arm of the pivoting lever 22, while the second arm of the pivoting lever 22 includes a bended first end 23 that latches into bolt 1. The hinged armature of Brakband et al. can be used to engage and block the rocker that is disclosed in Onderka et al by pushing the tappet 50 to move tabs 46 of the pivotal member 44 into recess 95 to hold, grip, and clamp around face 14 of latch 6 and the underside of the rocker element to lock / jam latch 6 and its rocker into the blocking position so as to prevent any pivotal movement around axis 12 through swivel bearing / pin 89 (as shown in figs. 2-14 and the above annotated figure of fig. 4 of the base reference Onderka et al.).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Onderka et al. as modified above by implementing a hinged armature solenoid that has an electromagnet and an armature that can be pivoted a rocker as disclosed by Brakband et al. because  the hinged armature solenoids produce less operational noise than the plunger type solenoids which is a marketable feature desired in quiet building such as hospitals and nursing homes.

    PNG
    media_image3.png
    412
    652
    media_image3.png
    Greyscale

Regarding claim 11 
Onderka et al. as modified above teaches the safety switch according to claim 10, characterized in that the rocker has a detent (as shown in the annotated figure of fig. 4 above, detent surface) at a second free end (9), wherein the armature is engaged with this detent in the locked position (as shown figs 2-14 and the annotated figures of fig. 4 and 5 above; the hinged armature solenoid pushes tabs 46 through to hold, grip, and clamp around the detent face of the rocker element to lock / jam latch 6 and its rocker into the blocking position so as to prevent any pivotal movement around axis 12 through swivel bearing / pin 89).

Regarding claim 12
Onderka et al. as modified above teaches the safety switch according to claim 10, characterized in that the armature is pivotable about a swivel axis (pivot element 40; pg. 6, line 4-7), wherein a pivoting arm (22) forms a lever that can be brought into engagement with the rocker (as shown figs 2-14 and the annotated figures of fig. 4 and Brakbands’ fig. 5 above; the hinged armature solenoid includes the pivoting lever 22. The armature 26 represents the first arm of the pivoting lever 22 while the bended second end 23 is located at the farthest edge of the pivoting second arm that pushes tabs 46 to hold, grip, and clamp around the detent face of the rocker element to lock / jam latch 6 and its rocker into the blocking position so as to prevent any pivotal movement around axis 12 through swivel bearing / pin 89), and wherein a second pivoting arm (second arm) forms a counterweight (as shown in Brakbands’ annotated figure of fig. 5 above, the second arm is the counterweight ) by means of which improved shock stability is achieved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

Hans-Peter Wintersteiger (CN 101802328 A) teaches automatically locking electrically lock used with safe-type storage systems.
Hwang et al. (US 20080007408 A1) teaches a switch detection device using RFID tags.
Elmer G. Leon (US 1348017 A) teaches an automatic safe closer for a bank or other institutions using safes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAL SAIF/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675